Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's reply to the previous Office action, dated November 19, 2021, has been received. By way of this reply, Applicant has amended claims 1, 10, 13, 33-34, 36, 53, and 59, cancelled claim 4, and introduced new claims 65-67.
Claims 1-3, 6, 8, 10, 13, 19-20, 31, 33-34, 36, 45-47, 53, 59, 62, and 64-67 are pending. Claims 20, 45, and 62 remain withdrawn from consideration.
Claims 1-3, 6, 8, 10, 13, 19, 31, 33-34, 36, 46-47, 53, 59, and 64-67 are currently under examination before the Office.
The rejections of record can be found in the previous Office action, dated August 25, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 8, 10, 13, 19, 31, 33-34, 36, 46-47, 53, 59, and 64-67 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (U.S. patent 10,517,875) in view of Damstrup (Int J Rad Onco Bio Phys, 94.4: 940(2). Elsevier B.V. (Mar 15, 2016)), and Yoo (U.S. patent 10,836,827).
Applicant argues that the claimed DNA-PK inhibitor is not disclosed by the prior art, and the cited references lack a motivation to combine to arrive at the claimed invention. Applicant argues Dong teaches various small molecule DNA-PKcs inhibitors cited in Davison (Exhibit A, Pront Pharmacol. 4:1-7, 2013) but does not teach the specific DNA-PK inhibitor recited in instant claim 1. Applicant asserts that PI3K/AKT pathway inhibitor LY294002 abolishes the up-regulation of PD-L1 protein expression upon epithelial to mesenchymal transition induction in human mammary (Exhibit B, Alsuliman et al. Mol Cancer 14(1):149, 2015). Applicant further 
Applicant's arguments in conjunction with Exhibits A-C have been considered but are not found to be persuasive.
First, with regards to Applicant’s Exhibit A, Applicant is respectfully reminded that the rejection is under 35 USC 103 and that unobviousness cannot be established by attacking the references individually when the rejection is based on the combination of the references. see In re Keller, 642 F.2d 4B, 208 USPQ 871, 882 (CCPA 1981) See MPEP 2145. While Dong does not teach the specific species of (S)-[2-chloro-4-fluoro-5-(7-morpholin-4-yl-quinazolin-4-yl)-phenyl]-(6- methoxypyridazin-3-yl)-methanol or a pharmaceutically acceptable salt thereof, Dong does teach the combination of a DNA-PK inhibitor and an anti-PD-L1 antibody.
Dong is explicit in teaching "a method for treating a cancer patient, where the method can include (a) identifying the patient as having a tumor with cells that express B7-H1, and (b) administering to the patient a DNA-PKcs inhibitor and an anti-B7-H1 blocking antibody." (col. 2, lines 10-14). 
Dong further teaches that DNA-PKcs is a B7-H1 binding protein and that DNA-PKs can be targeted to reduce B7-H1-mediated chemoresistance. Specifically, Dong states: “[i]n another aspect, this document features a method for treating cancer, where the method can include administering a DNA-PKcs inhibitor and an anti-B7-H1 antibody to a mammal identified as having a tumor containing cells with an elevated level of B7-H1, where the DNA-PKcs inhibitor and the anti-B7-H1 antibody are administered under conditions in which the interaction of naturally-occurring B7-H1 with DNA-PKcs and the interaction of naturally-occurring B7-H1 with PD-1 or CD80 in the mammal is reduced after the administering” (see, e.g.,  lines 25-30 in 
Likewise, in regards to Applicant's arguments concerning Exhibit B, Applicant's specification notes that there are many clinical trials currently underway which test combinations of DNA repair-targeted agents (i.e., DNA-PKcs inhibitors) and immune checkpoint agents (i.e. anti-PD-L1 antibodies) at page 3, lines 1-11, specifically citing WO 2016/014148, which is the published PCT application of the Dong reference. This appears to be an admission of known motivation to combine a known DNA-PKcs inhibitor and a known anti-PD-L1 antibody.
In regard to Applicant's argument that the cited Damstrup reference does not cite the claimed formula, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112(II). M3814, as cited by Damstrup, possesses the claimed formula, as evidenced by Applicant's specification. Damstrung therefore inherently teaches the claimed formula of (S)-[2-chloro-4-fluoro-5-(7-morpholin-4-yl-quinazolin-4-yl)-phenyl]-(6- methoxypyridazin-3-yl)-methanol. One cannot show non-obviousness by attacking references individually where the rejections are based on a combination of references. In re Young, 403 F.2d 759, 150 USPQ 725 (CCPA 1968). "The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). The simple substitution of one known element for another is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143(I)(B). 

Ex parte Levy, 17 USPQ2d 1461, 1464 (BPAI 1990). The combination of a known DNA-PKcs inhibitor and anti-PD-L1 antibody as taught by Dong would predictably function with the same mechanism of action as the claimed invention. Comparison of the claimed compounds with the prior art is difficult since the Office is not equipped to test the claimed product and/or prior art products that appear to be related and conduct comparisons. Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
Evidence of a greater than expected result may be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992) and MPEP 716.02(b).
Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d). The scope of the claims is drawn to treatment of any cancer, whereas the presented data is limited to only induced MC38 tumors in C57BL6/N mice (e.g., specification at page 59). Further evidence may be submitted via an affidavit or declaration under 37 CRF 1.132, following the guidelines presented in MPEP 716.02(e).  
Additionally, with regards to new claims 66 and 67 drawn to a kit, Yoo teaches a kit containing anti-PD-1-L1 antibody with instructions sheet (e.g. see col. 67-68). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include the necessary reagents to perform the immunoassays or immunotherapies in a kit format for the convenience and economy of the user.  Furthermore, the inclusion of non-functional printed matter, such as instructions, does not distinguish from the prior art. MPEP 2112.02.

This rejection is therefore maintained and extended to include new claims 65-67.

Double Patenting
Claims 1-4, 6, 8, 10, 13, 19, 31, 33-34, 36, 46-47, 53, 59, and 64 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-8, and 26 of copending Application No. 16/462,309 in view of Dong and Yoo (cited above).
Applicant’s arguments in view of the amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHUN W DAHLE/            Primary Examiner, Art Unit 1644